Case 2:19-mj-03033-DUTY Document1 Filed 07/24/19 Page 1of9 Page ID #1
AO 91 (Rev. 11/11) Criminal Complaint

 

 

UNITED STATES DISTRICT COURT

- FILED
@ CLERK, US. DISTRICT COURT

JUL 2 4 2019

for the

 

  
  
  

Central District of California

 

 

 

 

 

v.
Reshaun Derell Harris, Case No. 1 9 Wi 0 3 0 3 3
Defendant.

 

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date of June 29, 2019, in the county of Los Angeles in the Central District of California, the

defendant violated:

Code Section Offense Description
18 U.S.C. § 922(g)(1) Felon in Possession of a Firearm and
Ammunition

This criminal complaint is based on these facts:
Please see attached affidavit.

Continued on the attached sheet.

IS,

 

Complainant's signature

David Gonzalez, ATF Special Agent

 

Printed name and title
Sworn to before me and signed in my presence. ,

Date: “lod lo0t9 /S/ ALEXANDER F. MacKiNNON

 

 

Judge’s signature

City and state: Los Angeles, California Hon. Alexander F. MacKinnon,
U.S. Magistrate Judge

 

 

 

Printed name and title
Case 2:19-mj-03033-DUTY Document1 Filed 07/24/19 Page 2o0f9 Page ID #:2

AFFIDAVIT
I, David Gonzalez, being duly sworn, declare and state as
follows:

I. PURPOSE OF AFFIDAVIT

 

1. This affidavit is made in support of a criminal
complaint and arrest warrant against RESHAUN DERELL HARRIS
(“HARRIS”) for a violation of 18 U.S.C. § 922(g) (1) (felon in
possession of a firearm and ammunition).

2. The facts set forth in this affidavit are based upon
my personal observations, my training and experience, and
information obtained from various law enforcement personnel and
witnesses. This affidavit is intended to show merely that there
is sufficient probable cause for the requested complaint and
arrest warrant and does not purport to set forth all of my
knowledge of or investigation into this matter. Unless
specifically indicated otherwise, all conversations and
statements described in this affidavit are related in substance
and part only.

II. BACKGROUND OF AFFIANT

 

3. IT am a Special Agent (“SA”) with the United States
Department of Justice, Bureau of Alcohol, Tobacco, Firearms and
Explosives (“ATF”) in the Los Angeles Field Division. I have
served in this capacity since April 2018. Prior to this
position, I attended and graduated from the ATF National Academy
in Glynco, Georgia. I completed the 12-week Criminal
Investigator Training Program and the 12-week Special Agent

Basic Training at the Federal Law Enforcement Training Center

 
Case 2:19-mj-03033-DUTY Document1 Filed 07/24/19 Page 3of9 Page ID#:3

(“FLETC”’) in Glynco, Georgia. I have also received specialized
training at FLETC on violations of the Gun Control Act under
Title 18 of the United States Code and violations of the
Controlled Substance Act under Title 21. These specialized
training covered topics such as surveillance tactics,
interviewing strategies, drafting warrants, the handling of
evidence, procedures for arrests, procedures for search, and
testifying in court.

4, I have interviewed confidential informants, witnesses,
cooperators, and defendants and have participated in over 500
operations and/or cases involving possession of firearms by
prohibited persons, trafficking of firearms and controlled
substances, possession of illegal firearms, and gang-related
activities. Such operations and/or cases were often conducted
in collaboration with other federal agencies, federal joint task
forces, and state and local police.

5. Prior to my employment with ATF, I was an SA with
Homeland Security Investigations (“HSI”) for approximately two
years and conducted criminal investigations of federal
violations of law such as human trafficking, alien smuggling,
trafficking in weapons, and smuggling of bulk currency. Prior
to my employment with HSI, I was a United States Border Patrol
Agent (“USBP”) for approximately ten years. As an USBP, I
enforced immigration and criminal law between ports of entry

into the United States.
Case 2:19-mj-03033-DUTY Document1 Filed 07/24/19 Page 4of9 Page ID#:4

IIIT. SUMMARY OF PROBABLE CAUSE

 

6. On or about June 29, 2019, Los Angeles Police
Department (“LAPD”) officers stopped a car for various traffic
violations. Officers saw HARRIS reaching toward the rear
passenger area and making furtive movements. Officers smelled a
strong odor of marijuana coming from the car. In the car, law
enforcement found a Star Bonifacio Echeverria model BKM, 9mm
pistol, bearing serial number 1584930 inside a black and gray
satchel near where officers saw HARRIS making furtive movements
immediately prior to the stop. The pistol was loaded with eight
rounds of 9mm Luger caliber ammunition. HARRIS has multiple
felony convictions.

IV. STATEMENT OF PROBABLE CAUSE

7. Based on my review of law enforcement reports,
including an LAPD arrest report about the traffic stop of HARRIS
and his arrest, conversations with other law enforcement agents,
and my own knowledge of the investigation, I am aware of the
following:

A. LAPD Officers Stop HARRIS for Traffic Violations

8. On or about June 29, 2019, at approximately 7:30 p.m.,
LAPD Officers Uddin and Clark were patrolling the area of
Florence Avenue at Vermont Avenue in Los Angeles, California.
The officers saw a silver Mercedes Benz traveling east on
Florence Avenue and noticed that the car had no front license
plate, in violation of California Vehicle Code 5200. The
officers made a U-turn in their patrol car and saw a plastic

cover over the rear license plate of the silver Mercedes Benz,
Case 2:19-mj-03033-DUTY Document1 Filed 07/24/19 Page5of9 Page ID#:5

in violation of California Vehicle Code 5201, and a dark tint
over its rear tail lights, in violation of California Vehicle
Code 26101. The officers initiated their forward-facing solid
red lights and siren to conduct a traffic stop for these traffic
violations.

9. Officer Clark saw HARRIS look in the officer’s
direction using his rear and side view mirrors. HARRIS did not
immediately yield, however, despite having plenty of opportunity
to do so safely. HARRIS instead continued to drive through
Figueroa Street and Flower Street and under the 110 Freeway. As
HARRIS continued to drive, the officers saw HARRIS reaching
toward the rear passenger seat and making furtive movements
before finally yielding.

B. LAPD Officers Found a Loaded Firearm

10. HARRIS was the sole occupant of the car. Officer
Clark was concerned that HARRIS had possibly armed himself based
on his furtive movements and therefore ordered HARRIS to step
out and away from the car and onto the sidewalk. HARRIS again
did not immediately yield, choosing instead to roll down all the
windows of the car before finally stepping out of the car.
Officer Clark smelled a strong odor of marijuana coming from the
car. Officer Clark also saw a black and gray satchel on the
floorboard of the rear passenger rear area of the car, which was
the area of the car where the officers saw HARRIS reaching prior
to the stop.

11. Officer Clark asked HARRIS for consent to search the

car, at which time HARRIS appeared nervous and did not consent
Case 2:19-mj-03033-DUTY Document1 Filed 07/24/19 Page 6of9 Page ID #:6

to a search. Officer Clark informed HARRIS that based on his
actions, including his furtive movements, his failure to pull
over, and the strong marijuana odor coming from inside the car,
Officer Clark was going to search the car. As Officer Clark
started searching the car, HARRIS appeared increasingly nervous
and started looking over his shoulder past Officer Clark’s
direction. Officer Uddin asked HARRIS if there was anything
illegal in the car to which HARRIS replied that there was only
marijuana. Officer Uddin then asked HARRIS if there were any
weapons in the vehicle, and HARRIS replied, “It’s not my car.”
HARRIS backed away from the fence he was standing against and
began looking up and down the street, as if he was looking for
an avenue of escape. Concerned about safety and worried that
HARRIS might flee, Officer Uddin attempted to place handcuffs on
HARRIS. HARRIS pulled away from Officer Uddin stating, “You
can’t touch me, you can’t handcuff me.” A physical struggle
ensued between the officers and HARRIS. The officers took
control of HARRIS and placed him in handcuffs.

12. Officer Clark finished searching the car and recovered
a Star, model BKM, 9mm pistol, bearing serial number 1584930
from inside the black and gray satchel located on the floorboard
of the rear passenger area. The firearm was loaded with eight
rounds of 9mm Luger caliber ammunition. The officers arrested
HARRIS for being a felon in possession of a firearm, in
violation of California Penal Code Section 29800.

13. Based on my search of California Department of Motor
Case 2:19-mj-03033-DUTY Document1 Filed 07/24/19 Page 7of9 Page ID#:7

Vehicle records, I learned that the silver Mercedes was
registered to Tamika Renee Lewis (“Lewis”) with an address in
Fontana, California.

14. Based on speaking to LAPD officers, I learned that
HARRIS told officers that Lewis is his girlfriend and that he
had consent to be drive the vehicle. The vehicle was towed to
Al’s Towing in Los Angeles, California on June 29, 2019. On
June 30, 2019, at approximately 7:13 a.m., Lewis retrieved the
vehicle from Al’s towing.

Cc. HARRIS’s Statements During Booking

15. Based on the LAPD arrest report, and by speaking to
LAPD arresting officers, I learned that HARRIS was read his
Miranda rights by LAPD Sargent Severns. HARRIS understood his
rights and did not wish to speak to Officers at the time.
Officers stopped all questioning at this time. I also learned
that while LAPD was booking HARRIS at the jail, HARRIS asked
what happened to his satchel and whether the satchel would be
booked as evidence or left in the car. Officer Clark asked if
HARRIS was referring to the satchel with the gun. HARRIS said
yes, that the satchel was worth over $700, and that he was
worried about losing it. HARRIS also said that he had some
“interesting people” in the car earlier.

D. HARRIS Was a Convicted Felon at the Time He Possessed
the Firearm and Ammunition

16. On July 23, 2019, I reviewed HARRIS’s criminal history
and therefore know that, prior to June 29, 2019, TORRES had

sustained the following felony convictions:
Case 2:19-mj-03033-DUTY Document1 Filed 07/24/19 Page 8o0f9 Page ID#:8

a. Assault with firearm on person, in violation of
California Penal Code Section 245(a) (2), in the Superior Court
of the State of California in Los Angeles County, Case Number
XNEGA06328902, on or about March 28, 2007;

b. Evading a peace officer, in violation of
California Vehicle Code Section 2800.2(a), in the Superior Court
of the State of California in Los Angeles County, Case Number
XNEGA0N6328902, on or about March 28, 2007;

Cc. Carjacking, in violation of California Penal Code
Section 215(a), in the Superior Court of the State of California
in Los Angeles County, Case Number XNEGA06328902, on or about
March 28, 2007; and

d. Infliction of corporal injury to a spouse or
cohabitant, in violation of California Penal Code Section
273.5 (a), in the Superior Court of the State of California in
Los Angeles County, Case Number POMKA10044901, on or about
December 26, 2012.

E. The Firearm and Ammunition Were Manufactured Outside
of California

17. ATF SA Alexander Liwienski, a firearm and ammunition
expert, examined the firearm and ammunition on or about June 29,
2019 and determined that the Star Bonifacio Echeverria model
BKM, 9mm pistol bearing serial number 1584930 was manufactured
in Spain and that the eight rounds of 9mm Luger caliber
ammunition recovered were manufactured in Illinois or

Mississippi. Thus, both the gun and ammunition had to have
Case 2:19-mj-03033-DUTY Document1 Filed 07/24/19 Page9of9 Page ID #:9

moved in interstate and/or foreign commerce to be recovered in
California.
V. CONCLUSION
18. For all of the reasons described above, there is
probable cause to believe that HARRIS has committed a violation
of 18 U.S.C. § 922(g) (1) (felon in possession of firearm and

ammunition).

is}
fy
ad

 

David Gonzalez, Special Agent
Bureau of Alcohol, Tobacco,
Firearms and Explosives

Subscribed to and sworn before me
this 247" day of July, 2019.

s/ ALEXANDER F. MacKINNON
UNITED STATES MAGISTRATE JUDGE

 
